Opinion by
Oklady, P. J.,
The only assignment of error presented for our consideration is, that the court erred in overruling a motion for judgment non obstante veredicto on a verdict found in favor of the defendants.
The charge of the court and the opinion filed in refusing the defendants’ motion furnish a conclusive answer to the argument presented by the appellant. On the trial the plaintiff presented a point asking for binding instructions in his favor, which was refused and the disputed questions of fact were fairly submitted in an adequate charge. The verdict returned was fully warranted by the evidence.
The judgment is affirmed.